 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ASDRUBAL ELIAS SOLIS VASQUEZ,                           No. 1:20-cv-00137-SKO (HC)
12                           Petitioner,                         ORDER GRANTING RESPONDENT’S
                                                                 MOTION TO DISMISS AND DISMISSING
13             v.                                                PETITION AS MOOT
14                                                               [Doc. 13]
         DAVID W. JENNINGS, et al.,
15                                                               ORDER DIRECTING CLERK OF COURT
                             Respondents.                        TO ENTER JUDGMENT AND CLOSE
16                                                               CASE
17

18            Petitioner is a former immigration detainee proceeding pro se with a petition for writ of

19   habeas corpus pursuant to 28 U.S.C. § 2241. On January 27, 2020, he filed the instant petition

20   challenging his continued detention at Mesa Verde Detention Facility in Bakersfield, California.

21   (Doc. 1.) On March 18, 2020, Respondent filed a motion to dismiss the petition as moot because

22   Petitioner has been released from immigration detention. (Doc. 13.) Because Petitioner has been

23   granted the relief he sought and his claims are now moot, the Court will DISMISS the petition.1

24                                                     DISCUSSION

25   A. Procedural Grounds for Motion to Dismiss

26            Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a

27
     1
      The parties have consented to the jurisdiction of the Magistrate Judge pursuant to 28 U.S.C. § 636(c) for all
28   purposes, including entry of final judgment.
                                                                1
 1   petition if it “plainly appears from the petition and any attached exhibits that the petitioner is not

 2   entitled to relief in the district court . . . .” Rule 4 of the Rules Governing Section 2254 Cases.

 3   The Rules Governing Section 2254 Cases may be applied to petitions for writ of habeas corpus

 4   other than those brought under § 2254 at the Court’s discretion. See Rule 1 of the Rules

 5   Governing Section 2254 Cases. Civil Rule 81(a)(2) provides that the rules are “applicable to

 6   proceedings for . . . habeas corpus . . . to the extent that the practice in such proceedings is not set

 7   forth in statutes of the United States and has heretofore conformed to the practice of civil

 8   actions.” Fed. R. Civ. P 81(a)(2).

 9           The Ninth Circuit has allowed respondents to file a motion to dismiss in lieu of an answer

10   if the motion attacks the pleadings for failing to exhaust state remedies or being in violation of the

11   state’s procedural rules. See, e.g., O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990) (using

12   Rule 4 to evaluate motion to dismiss petition for failure to exhaust state remedies); White v.

13   Lewis, 874 F.2d 599, 602-03 (9th Cir. 1989) (using Rule 4 as procedural grounds to review

14   motion to dismiss for state procedural default); Hillery v. Pulley, 533 F.Supp. 1189, 1194 & n.12

15   (E.D. Cal. 1982) (same). Thus, a respondent can file a motion to dismiss after the Court orders a

16   response, and the Court should use Rule 4 standards to review the motion. See Hillery, 533 F.

17   Supp. at 1194 & n. 12.

18           In this case, Respondent's motion to dismiss is based on mootness. Because Respondent's

19   motion to dismiss is similar in procedural standing to a motion to dismiss for failure to exhaust

20   state remedies or for state procedural default, the Court will review Respondent’s motion to
21   dismiss pursuant to its authority under Rule 4.

22   B. Mootness

23           Respondent contends that the instant petition is now moot because Petitioner has been

24   released from immigration detention. Respondent submits a copy of an Order of Supervision

25   dated March 17, 2020, which shows Petitioner was placed on supervision and permitted to be at

26   large under certain conditions. (Doc. 13-1 at 1.) Petitioner signed the Order of Supervision on
27   March 17, 2020. (Doc. 13-1 at 1.)

28           The case or controversy requirement of Article III of the Federal Constitution deprives the
                                                         2
 1   Court of jurisdiction to hear moot cases. Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70

 2   (1983); NAACP., Western Region v. City of Richmond, 743 F.2d 1346, 1352 (9th Cir. 1984). A

 3   case becomes moot if the “the issues presented are no longer ‘live’ or the parties lack a legally

 4   cognizable interest in the outcome.” Murphy v. Hunt, 455 U.S. 478, 481 (1984). The Federal

 5   Court is “without power to decide questions that cannot affect the rights of the litigants before

 6   them.” North Carolina v. Rice, 404 U.S. 244, 246 (1971) (per curiam) (quoting Aetna Life Ins.

 7   Co. v. Hayworth, 300 U.S. 227, 240-241 (1937)). When a prisoner is released from custody, any

 8   habeas petition challenging continued detention becomes moot. Fender v. U.S. Bureau of Prisons,

 9   846 F.2d 550, 555 (9th Cir.1988).

10            Because Petitioner has been granted the relief he sought and is no longer in detention, the

11   petition is now moot.

12                                                  ORDER

13            Based on the foregoing, IT IS HEREBY ORDERED:

14            1) Respondent’s motion to dismiss the petition is GRANTED;

15            2) The petition for writ of habeas corpus is DISMISSED as moot;

16            3) The Clerk of Court is DIRECTED to enter judgment and close the case.

17   This order terminates this action in its entirety.

18
     IT IS SO ORDERED.
19

20   Dated:     March 19, 2020                                     /s/   Sheila K. Oberto                .
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                          3
